DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art, alone or in combination, fails to teach or suggest forming a connection pattern to connect the island pattern to the bus bar pattern, forming a second photoresist over the connection pattern, and removing the connection pattern.
Regarding claims 9-16, the prior art, alone or in combination, fails to teach or suggest forming a connection to electrically connect the island pattern to the bus bar pattern, forming a photoresist layer over the connection pattern, and removing the connection pattern.
Regarding claims 21-24, the prior art, alone or in combination, fails to teach or suggest forming a plurality of connection patterns to electrically connect the plurality of island patterns and the bus bar pattern, forming a photoresist layer over the plurality of connection patterns, and removing the plurality of connection patterns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Chen et al. (U.S. Publication No. 2016/0079191) teaches another method of forming a UBM in which an island pattern is formed to separate the electrode from the bus bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816
/SELIM U AHMED/               Primary Examiner, Art Unit 2896